Citation Nr: 0116464	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for liver disability 
claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension 
claimed as due to exposure to herbicide agents.

3.  Entitlement to service connection for stomach disability 
claimed as due to exposure to herbicide agents.

4.  Entitlement to service connection for prostate disability 
claimed as due to exposure to herbicide agents.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cataracts of the eyes claimed as due to exposure to herbicide 
agents.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis claimed as due to exposure to herbicide 
agents.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the skin claimed as due to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	John Morgan, Attorney at Law


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

By rating decision in October 1985, service connection for 
disability of the skin claimed as due to exposure to 
herbicides was denied.  The veteran received written notice 
of this rating denial by letter of the same month; however, 
he failed to file a timely appeal therefrom and that decision 
is final.  By rating decision in October 1996, service 
connection for cataracts and rheumatoid arthritis claimed as 
due to exposure to herbicide agents was denied.  The veteran 
received written notice of this rating denial by letter in 
November 1996; however, he failed to perfect an appeal 
therefrom and that decision is also final. 

The current claim arises from an October 1998 rating decision 
of the Louisville, Kentucky Regional Office (RO), which 
denied the issues on appeal as listed on the title page.  The 
case was remanded from the Board to the RO in August 2000 to 
afford the veteran a hearing at the RO (the veteran failed to 
appear for a hearing which was scheduled in October 2000).  
The case was also remanded from the Board to the RO in 
November 2000 for additional development of the evidence.

The issues of whether new and material has been submitted to 
reopen claims of entitlement to service connection for 
cataracts of the eyes, rheumatoid arthritis, and disability 
of the skin are the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran has been diagnosed with hypertension; there 
is no clear medical evidence to establish the presence of a 
liver disability, a stomach disability or a prostate 
disability to include cancer.

3.  The veteran has not been diagnosed with any disorder 
recognized by VA as being etiologically related to exposure 
to herbicide agents used in Vietnam.

4. There is no competent medical evidence linking the 
veteran's hypertension with his alleged exposure to herbicide 
agents used in Vietnam.


CONCLUSIONS OF LAW

1.  A liver disability was not incurred in or aggravated 
during service, nor may a liver disability be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Hypertension was not incurred in or aggravated during 
service, nor may hypertension be presumed to have been so 
incurred.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

3.  A stomach disability was not incurred in or aggravated 
during service, nor may a stomach disability be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).

4.  A prostate disability was not incurred in or aggravated 
during service, nor may a prostate disability be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's DD 214 indicates that he had service in Vietnam 
from September 1968 to September 1969.

The service medical records show that the veteran was in an 
automobile accident during service and he suffered 
lacerations of the scalp, left check and left upper eyelid.  

The service medical records to include the April 1970 
separation examination report are silent regarding the 
disabilities claimed on appeal.  It is the veteran's 
contention that the claimed disabilities are the result of 
exposure to herbicide agents during his one year tour of duty 
in Vietnam.

On VA general medical examination in July 1985, there were 
reddish colored areas which followed the lines of cleavage 
and there were papulosquamous elevated areas on the trunk.  
There were larger reddish lesions on the back which appeared 
to be papules.  The veteran had suffered chest pain and 
anterior back pain since 1975 which forced him to quit work.  
He also reported joint pain.  Examination of the heart was 
normal.  Blood pressure was 125/84.  Abdominal and digestive 
system examinations were normal.  Orthopedic and neurologic 
examinations were normal.  The diagnoses were chest pain of 
undetermined etiology; no bone disease found; normal 
pulmonary examination (breathing problems by history); normal 
cardiology examination; papulosquamous dermatitis which did 
not have the appearance of being due to Agent Orange, but 
looked to be more of a follicular dermatitis.

A June 1985 report from Mary Breckinridge Hospital indicates 
that the veteran still suffered from chest pain.  The 
assessment was essential hypertension.  A long history of a 
rash which had exacerbations and remissions was noted.  The 
assessment was probable pityriasis rosea.  

VA agent orange registry documents were received in March 
1998.  Diagnoses of hypertension, bilateral cataract 
extractions and rheumatoid arthritis were listed.  In the 
remarks section, it was noted that the veteran had a workup 
ongoing from rectal bleeding and prostate problems through 
the Lexington VA.  Should any test reveal cancer as an 
etiology the veteran needed to notify VA for pursuit of 
possible Agent Orange related claim.  The Board notes that a 
November 2000 response from the Lexington VA medical center 
indicates that the veteran's file had been closed out and 
that he had had no treatment after 1990.  

An October 1997 Agent Orange examination worksheet indicates 
that the veteran felt that he suffered from the following 
disabilities due to exposure to Agent Orange.  Cataracts of 
both eyes; liver problems as he reported having gallstones 
which were removed at the Lexington VA medical center; 
hypertension; rheumatoid arthritis; stomach problems in the 
form of passing blood; and skin disability to include scars.  
He had no history of cancer.  He reported that his last 
rectal examination was in 1997.  Genitourinary examination 
was deferred.  Reportedly, he had been told that he had no 
prostate enlargement, then he was told that he did have some 
prostate problems.  The examiner noted that it was difficult 
to discern what exactly transpired with regard to the 
prostate.  Examination of the skin revealed no significant 
scarred areas.  He did have a scar of the left upper lid.  
The assessments were prostatic abnormalities not otherwise 
specified; rheumatoid arthritis; hypertension; status post 
cholecystectomy; bilateral cataract removal; rectal bleeding 
of uncertain etiology; remote well healed skin lesions; and 
unspecified back pain.  At the present time, the veteran had 
no stigmata of Agent Orange related illness.


II. Analysis

The veteran has contended that his inservice exposure to 
chemicals/herbicides/Agent Orange is the cause of his current 
liver problems, hypertension, stomach disability and prostate 
disability.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more and hypertension becomes manifest to a degree of ten 
(10) percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in his developing the disorders 
for which he claims service connection, the Board observes 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation. 

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet.App. 
164 (1999), holding that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. § 
3.309(e)."  The medical record indicates that the veteran has 
been diagnosed as having hypertension.  Hypertension is not 
among the conditions listed in the governing regulation.  
With regard to the claims for liver, prostate and stomach 
disabilities, there is no clear competent medical evidence to 
establish the presence of such disabilities.  The veteran has 
reported a contradictory medical history regarding the 
prostate to include the possibility of prostate cancer.  He 
further indicated that he had been treated at the Lexington 
VA medical center, but a written response from this medical 
center failed to support his contention that he had received 
treatment nor did it produce any medical records which would 
support any of his claims.  In a similar vein, available 
medical records do not establish the presence of stomach or 
liver disability much less any evidence that any such 
disability was related to herbicide exposure.  

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, under the law, the veteran is not 
entitled to a presumption that his diagnosed hypertension is 
etiologically related to exposure to herbicide agents used in 
Vietnam.  Moreover, because the veteran does not have one of 
the diseases listed in the above regulation, even the 
presumption of exposure to Agent Orange or other herbicide is 
not available to him.  Without the benefit of presumptive 
service connection, he is obligated to submit evidence of a 
meritorious claim.

Since the veteran was not diagnosed with a disease listed at 
38 C.F.R. § 3.309(e), he is also not entitled to the 
presumption of exposure to herbicide agents in service, 
provided in 38 C.F.R. § 3.307(a)(6)(iii).  See McCartt, 
supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, in 
response to judicial guidance, and is now in accordance with 
the McCartt decision.  Hence, in the present case, exposure 
to Agent Orange may not be presumed.

Nevertheless, even conceding, for this limited purpose, that 
the veteran experienced exposure to herbicide agents in 
service, the Board again notes that there is no credible 
evidence of record indicating that the veteran has any of the 
conditions specified within 38 C.F.R. § 3.309(e).  Under the 
present law, the veteran is not entitled to a presumption 
that his diagnosed hypertension is etiologically related to 
exposure to herbicide agents used in Vietnam.  Further, 
having carefully reviewed the entire record, even if we were 
to concede exposure to herbicide agents, the Board finds that 
there is no medical evidence of record suggesting a 
connection between exposure to herbicide agents and the 
veteran's diagnosed hypertension.

With all due respect for the veteran's contentions, he is not 
shown to be a medical expert and, for that reason, he is not 
competent to express an authoritative opinion regarding any 
medical causation or diagnosis of his condition.  See 
Espiritu; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, as there is no medical evidence establishing an 
etiological relationship between the diagnosed hypertension 
and his alleged exposure to herbicide agents in service nor 
has he submitted medical evidence to establish the presence 
of liver, prostate or a stomach disability, the preponderance 
of the evidence is against the veteran's claim of service 
connection for these disabilities.

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which became effective during the pendency of this 
appeal.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477(1999), opinion 
withdrawn and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims flied on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the statement of the case issued in March 1999 of 
the provisions of law relied on, the facts developed in the 
case, and of the reasoning used in reaching a decision on the 
issue in this case.  He also failed to appear for a personal 
hearing.

Although the veteran was given the opportunity to provide 
additional medical evidence concerning the issues on appeal, 
he only referred to additional records at the Lexington VA 
medical center.  When the RO attempted to obtain such 
records, it was discovered that the veteran had not been 
treated at the medical center during the time that he had 
reported.  No other sources of relevant medical evidence have 
been identified that could aid in the resolution of this 
appeal.  Further development does not seem to be possible.  
It thus falls to the Board to address this case on the 
merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Entitlement to service connection for liver disability 
claimed as due to exposure to herbicide agents is denied.

Entitlement to service connection for hypertension claimed as 
due to exposure to herbicide agents is denied.

Entitlement to service connection for stomach disability 
claimed as due to exposure to herbicide agents is denied.

Entitlement to service connection for prostate disability 
claimed as due to exposure to herbicide agents is denied.


REMAND

It is the veteran's contention that he currently suffers from 
cataracts, rheumatoid arthritis, and disability of the skin 
that are the result of exposure to herbicide agents in 
service.  

In the March 1999 statement of the case, the RO considered 
the issue of whether new and material evidence had been 
submitted to reopen the previously denied claim of 
entitlement to service connection for cataracts, rheumatoid 
arthritis and disability of the skin.  At that time, the RO 
applied the materiality test adopted by the Court of 
Veteran's Appeals in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Pursuant to the Colvin test, evidence was considered 
material when it was probative of the issue at hand, and 
there was a reasonable possibility of a change in outcome 
when viewed in light of all the evidence of record.  

The Colvin test has been invalidated by the U.S. Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In invalidating this test, the 
Federal Circuit reasoned that the "reasonably likely to 
change the outcome" requirement was not only unnecessarily 
stringent but also inconsistent with the promulgated 
regulation on point, 38 C.F.R. § 3.156(a) (2000), which 
merely requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  

In this case, the RO held that there was "no reasonable 
possibility" that the new evidence submitted in connection 
with the current claims would change its previous decisions.  
Thus, the denial in the March 1999 statement of the case was 
based on the overruled Colvin test.  Under these 
circumstances, the Board finds that entering a final 
determination on the issue of new and material evidence for 
cataracts, rheumatoid arthritis and disability of the skin 
would be fundamentally unfair without the veteran being 
afforded the opportunity to have the RO review his claim 
based on the less strict standard prescribed by Hodge and 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issues of whether 
the veteran has submitted new and 
material evidence to reopen claims of 
entitlement to service connection for 
cataracts, rheumatoid arthritis and 
disability of the skin.  The SSOC should 
fully comply with the provisions of 38 
U.S.C.A § 7105(d)(1).  The SSOC must 
first determine whether new and material 
evidence has been presented under 38 
C.F.R. § 3.156(a) and, second, if the 
claim is reopened, the merits of the 
claim must be evaluated after ensuring 
the duty to assist has been fulfilled.  
See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The RO must 
also review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  The reasons for each 
determination made in this case should 
also be provided.  The veteran and his 
representative should then be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



